Citation Nr: 0424744	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945 and died in November 1997.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death and 
eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
previously before the Board in October 2003, at which time it 
was remanded to afford the RO the opportunity to review the 
record, to include the additional evidence obtained pursuant 
to the Board's request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to issuance of the most recent supplemental 
statement of the case, in March 2004, additional evidence was 
received into the record.  The RO has not had an opportunity 
to adjudicate the issue on appeal with consideration of the 
additional evidence, and the veteran has not waived RO 
consideration of the additional evidence.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claim, and what specific evidence, if any, 
she is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, she must be 
advised to send any evidence in her possession pertinent to 
the appeal to VA.  The Board notes that the supplemental 
statement of the case issued in March 2004 provided the 
pertinent regulation concerning VA development, but this is 
not sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate her claims for service 
connection for the cause of the veteran's 
death and for eligibility for Dependent's 
Educational Assistance under 38 U.S.C. 
Chapter 35, what specific evidence, if 
any, she is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, she must be 
advised to send any evidence in her 
possession pertinent to the appeal to VA.  

2.   Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of all additional evidence 
received subsequent to the supplemental 
statement of the case issued in March 
2004.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




